The order appealed from vacating plaintiffs’ notice of examination before trial should be affirmed but not on the ground stated by Special Term. Until plaintiffs furnish a further bill of particulars complying with the order to be entered herein pursuant to the memorandum released herewith in the companion appeal, plaintiffs should not be permitted to examine defendant. After compliance with the order to be entered in the companion appeal, affirmance herein is without prejudice to plaintiffs again moving to examine defendant, but only on the items material and necessary. Settle order on notice. Many particulars were given in the bill plaintiffs already furnished; and, in view of the explanation given for failure to furnish all the particulars because one of plaintiffs was absent from the country for a number of months and unavailable for consultation in the preparation of the bill, we think in the light of the facts disclosed, that the order of preclusion was unnecessarily drastic as it amounts in effect to dismissal of the complaint. Coneededly there was an agreement between the parties and plaintiffs, as buyers, made a deposit of $5,000. The order of preclusion appealed from should be reversed, without costs, and the motion to preclude denied on condition, however, that plaintiffs within twenty days after service of a copy of the order to be entered herein with notice of entry serve a further bill complying with the order directing the bill and in particular furnishing a copy of the claimed letter of credit, the date of delivery or notice of availability thereof and to whom on behalf of defendant the same was delivered or notice of availability sent. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ.